DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 
Terminal Disclaimer
A Terminal Disclaimer was filed and approved 7/15/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Kunzendorf on 7/26/2022.
The application has been amended as follows:
In claim 1, amend as:
A process for protecting a hafnium–free nickel–based single–crystal superalloy part against corrosion and oxidation, wherein the process comprises at least:
a step of manufacturing the hafnium–free nickel–based single–crystal superalloy part;
a step of depositing a first layer comprising hafnium, directly on said hafnium–free nickel–based single–crystal superalloy part;
then a step of depositing directly on the first layer comprising hafnium, either alternately an undercoat of an alloy comprising at least 10 atomic % of aluminum and a second layer comprising hafnium so as to form a mixed layer of stacked layers on the first layer comprising hafnium, or simultaneously hafnium and an alloy comprising at least 10 atomic % of aluminium[[,]] so as to form a mixed layer of alloy on the first layer comprising hafnium; and
then a step of depositing a third layer comprising hafnium directly on the mixed layer of stacked layers or on the mixed layer of alloy, 
wherein the process comprises after the step of depositing the third layer comprising hafnium, a step of diffusing said first layer comprising hafnium in an upper part of said hafnium–free nickel–based single–crystal superalloy part, so as to form a first interdiffusion zone in the upper part of said hafnium–free nickel–based single–crystal superalloy part, and of diffusing the third layer comprising hafnium on a surface of the mixed layer of stacked layers or on a surface of the mixed layer of alloy, so as to form a second interdiffusion zone on the surface of the mixed layer of stacked layers or on the surface of the mixed layer of alloy,
and after the step of diffusing, a step of carrying out an oxidation treatment of the second interdiffusion zone, so as to obtain a layer of hafnium–doped alumina on a surface of the second interdiffusion zone,
wherein at least one of the step of depositing the first layer comprising hafnium, the step of depositing the undercoat of the alloy comprising at least 10 atomic % of aluminum and the second layer comprising hafnium, or the step of depositing the third layer comprising hafnium is carried out by cathode sputtering at a temperature comprised between 100°C and 900°C, under a pressure comprised between 0.1Pa and 1Pa, with a power density comprised between 2 and 15 W/cm² and a negative polarization comprised between −500 V and −150 V upon the hafnium-free nickel-based single-crystal superalloy part and under ionic bombardment between −200V and 500V for 10 to 30 minutes during the cathode sputtering.

In claim 3, amend as:
A process for protecting a hafnium–free nickel–based single–crystal superalloy part against corrosion and oxidation, wherein the process comprises at least:
a step of manufacturing the hafnium–free nickel–based single–crystal superalloy part;
a step of depositing a first layer comprising hafnium, directly on said hafnium–free nickel–based single–crystal superalloy part; 
then a step of diffusing the first layer comprising hafnium in an upper part of said hafnium–free nickel–based single–crystal superalloy part, so as to form a first interdiffusion zone in the upper part of said hafnium–free nickel–based single–crystal superalloy part;
then a step of depositing, directly on the first interdiffusion zone, either alternately an undercoat of an alloy comprising at least 10 atomic % of aluminum and a second layer comprising hafnium[[,]] so as to form a mixed layer of stacked layers on the first layer comprising hafnium, or simultaneously hafnium and an alloy comprising at least 10 atomic % of aluminium so as to form a mixed layer of alloy on the first layer comprising hafnium;
then a step of depositing a third layer comprising hafnium directly on said mixed layer of stacked layers or of alloy, 
then a step of diffusing the third layer comprising hafnium on a surface of the mixed layer of stacked layers or on a surface of the mixed layer of alloy, so as to form a second interdiffusion zone on the surface of the mixed layer of stacked layers or on the surface of the mixed layer of alloy; and
after the step of diffusing, a step of carrying out an oxidation treatment of the second interdiffusion zone, so as to obtain a layer of hafnium–doped alumina on a surface of the second interdiffusion zone,
wherein at least one of the step of depositing the first layer comprising hafnium, the step of depositing the undercoat of the alloy comprising at least 10 atomic % of aluminum and the second layer comprising hafnium, or the step of depositing the third layer comprising hafnium is carried out by cathode sputtering at a temperature comprised between 100°C and 900°C, under a pressure comprised between 0.1Pa and 1Pa, with a power density comprised between 2 and 15 W/cm² and a negative polarization comprised between −500 V and −150 V upon the hafnium-free nickel-based single-crystal superalloy part and under ionic bombardment between −200V and 500V for 10 to 30 minutes during the cathode sputtering.

In claim 7, amend as:
The process according to claim 1, wherein the step of diffusing the first layer comprising hafnium and the third layer comprising hafnium  is carried out by heat treatment under vacuum or in a presence of a mixture of argon and 5% by volume helium, by increasing a temperature until reaching between 800°C and 1200°C, by maintaining the temperature for 1 hour to 4 hours, and after the maintaining of the temperature for 1 hour to 4 hours [[by]], decreasing the temperature until room temperature is reached.

In claim 8, amend as:
The process according to claim 1, wherein the step of carrying out the oxidation treatment of the second interdiffusion zone is carried out by heat treatment under partial pressure of oxygen or argon, by increasing a temperature until reaching between 900°C and 1200°C

In claim 19, amend as:
The process according to claim 3, wherein the step of diffusing the first layer comprising hafnium and the third layer comprising hafnium  is carried out by heat treatment under vacuum or in the presence of a mixture of argon and 5% by volume helium, by increasing a temperature until reaching between 800°C and 1200°C, by maintaining the temperature for 1 hour to 4 hours, and after the maintaining of the temperature for 1 hour to 4 hours [[by]], decreasing the temperature until room temperature is reached.

In claim 20, amend as:
The process according to claim 3, wherein the step of carrying out the oxidation treatment of the second interdiffusion zone is carried out by heat treatment under partial pressure of oxygen or argon, by increasing a temperature until reaching between 900°C and 1200°C

Claims 5-6, 14, 17-18, and 26 are canceled.



Election/Restrictions
Claims 1 and 3 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the Restriction Requirement among Species I and II, as set forth in the Office action mailed on 11/12/2020, is hereby withdrawn, rejoined, and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-4, 7-13, 15-16, 19-25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance of claims 1 and 3 are the same as those given in the Notice of Allowance dated 8/3/2022
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794